TAYLOR & COHEN LLP                                             305 Broadway, 7th Floor New
                                                               York, NY 10007
                                                               Tel (212) 257-1900
                                                               Fax (646) 808-0966
                                                               www.taylorcohenllp.com

                                         October 5, 2020
By ECF and Email

The Honorable Ann Donnelly
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

Re:   United States v. Lucio Celli, et al., 19 Cr. 127 (AMD)

Your Honor:

       I am writing to inform the Court that my relationship with Mr. Celli has broken
down to the extent that I no longer believe I can effectively represent him as counsel. Mr.
Celli has made it clear to me that he does not want me to represent him, in part because
he does not believe I have undivided loyalty to him. In light of Mr. Celli’s lack of
confidence in my good faith and loyalty, I am at a loss as to how to move forward as his
attorney. Accordingly, I respectfully request a change-of-counsel hearing.

      As the Court is aware, Mr. Celli’s pretrial motions are due on October 9, 2020. I
request an adjournment of the due date for pretrial motions until the issue of Mr. Celli’s
representation is resolved. The government has no objection to my request for an
adjournment.

      Thank you for your attention.

Respectfully,



Zachary S. Taylor

cc: AUSA Kayla Bensing, Esq.
